DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-22 are pending in this application.

Comments on Drawings
Applicant’s specification describes drawings 12-15 but the drawings filed 6/6/19 do not include figures 12-15. A review of the drawings in the as filed certified copy of the foreign priority application shows 8 figures with at least figures 2 and 3 therein being completely different from figures 2 and 3 in the as filed US application.  Drawings 12-15 do not appear to have been filed in the US application.


Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).

As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.

Otherwise, unity of invention might not be present. See 37 CFR 1.475(c). 	Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

	Group I, claims 1-4, drawn to a PD-1 molecule comprising an extracellular domain, a transmembrane domain and an intracellular domain, wherein the intracellular domain comprises a juxta-membrane domain and wherein the intracellular domain is lacking other signaling domains.

	Group II, claims 5-10, drawn to an immune effector cell expressing the PD-1 molecule according to claim 1 in its cell membrane.

	Group III,  claims 11-13, drawn to a method comprising administering the immune effector cell according to claim 5 to a patient in need of immunotherapy or to generate an immune response in the patient.


	administering to the patient a T-cell or NK cell expressing 
	1) a high affinity truncated PD-1 comprising the extracellular domain, transmembrane domain, and juxta-membrane domain and lacking the signaling domain and 
	2) an immune system targeting molecule.

	Group IV, claims 19-22, drawn to a circular or isolated nucleic acid encoding the PD-1 molecule according to claim 1. 

Species Election
This application contains claims to the following patentably distinct species:
(A) 	A structurally distinct juxtamembrane domain corresponding to either of SEQ ID NO: 8 or SEQ ID NO: 9 (claims 2-4, respectively).
(B) 	A structurally distinct PD-1 molecule comprising an amino acid sequence selected from SEQ ID NO: 3 or SEQ ID NO: 4 (claims 7 and 8)

If applicants elect Group I, a selection from either SEQ ID NO: 8 or 9 required.
If applicants elect Group II, a selection from either SEQ ID NO: 3 or 4 is required.

The species are independent or distinct because claims drawn to the different species constitute materially/methodologically distinct inventions. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1, 5, 6, 9-15, 17-19, 21 and 22 are considered to be generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  

(b)         the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter
(c)         the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.



The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:

	Groups I-IV lack unity of invention even though the inventions of groups II-IV require the technical feature of Group I, a PD-1 molecule comprising an extracellular domain, a transmembrane domain and an intracellular domain, wherein the intracellular domain comprises a juxta-membrane domain and wherein the intracellular domain is lacking other signaling domains. 
	Groups I-IV lack unity of invention because even though the inventions of these groups require the technical feature of Group I, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Wu (US 2016/0256488) (cited on IDS filed 06/06/2019 as document no. 2) (Wu).
	Wu discloses a protein (PD-1) (Abstract) which has an extracellular domain [0104], a transmembrane domain [0104] and a partial intracellular domain [0009] comprising at least part of the juxtamembrane. Wu discloses a truncated intracellular domain, ie, SEQ ID NO: 12 as compared to SEQ ID NO: 13 (a complete domain) (visual comparison). 
	Applicant’s specification (page 9, lines 9-12) discloses the “juxtamembrane domain” is an intracellular part of the wild type PD-1 receptor located between the transmembrane domain and the ITIM motif in the wild type PD-1 molecule and that the intracellular domain is truncated with respect to the full length PD-1 (page 23, lines 9-12) and does not specifically describe what the “other signaling domains” are. 	Therefore, Wu is considered to meet the elements of pending claim 1 because Wu teaches a PD-1 molecule comprising an extracellular domain, a transmembrane domain and an intramembrane domain, wherein the intracellular domain comprises a juxta-membrane domain and wherein the intracellular domain is lacking other signaling domains

The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE E ZISKA whose telephone number is (571)272-0998. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


SUZANNE E. ZISKA
Examiner
Art Unit 1632



/VALARIE E BERTOGLIO/Primary Examiner, Art Unit 1632